Citation Nr: 0933907	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  07-36 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to the Veteran's service-
connected knee disabilities.

2.  Entitlement to service connection for an arthritic 
disorder affecting all joints, to include as secondary to the 
Veteran's service-connected knee disabilities.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right knee.

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee.

5.  Entitlement to an increased rating for tendonitis of the 
right ankle, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for tendonitis of the 
left ankle, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to 
August 1974, and May 1977 to September 1977.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2007 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in St. Petersburg, Florida.
			
The Board notes that at the November 2008 hearing, the 
Veteran raised a number of issues in need of referral to the 
RO.  These include entitlement to service connection for 
depression to include as secondary to her service-connected 
disabilities, entitlement to service connection for gout, 
entitlement to special monthly compensation based on aid and 
attendance/housebound status, and entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for a hip problem 
, claimed as due to treatment rendered by the Department of 
Veterans Affairs during a December 2007 hospitalization.  
These issues are referred for all appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the Veteran's increased rating claims for his 
ankles, the Board calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  In Vazquez-Flores, the Court found 
that, at a minimum, adequate VCAA notice requires that VA 
notify the claimant that, to substantiate such a claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment, the Secretary must provide at least 
general notice of that requirement to the claimant; (3) the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  In this case, the Board finds that the May 
2006 VCAA letter does not contain the level of specificity 
set forth in Vazquez-Flores and that a remand in this regard 
is required.  See also Vazquez-Flores at  --- F.3d ----, 
2009; WL 2835434 (Fed.Cir.).  

In addition, as the present appeal involves two service 
connection claims, it is essential that details about the 
character of the Veteran's service be ascertained before 
adjudication can take place.  The file contains personnel and 
service treatment documents indicating the Veteran served in 
the United States Army Reserve during the 1980s and 1990s.  
However, there is no documentation verifying the exact dates 
of this service.  Additionally, the Veteran's duty status, 
including whether her service at that time constituted active 
duty for training or inactive duty for training, is unknown.  
It does not appear this information was ever requested by the 
RO.  This is essential information which must be obtained 
before adjudication can take place.

At the November 2008 hearing, the Veteran contended she has 
sought treatment from two private physicians who provided 
positive nexus statements for her service connection claims 
on appeal.  These include Dr. Jordan and Dr. Nelson.  There 
are no records from either of these physicians presently in 
the claims file.  38 C.F.R. § 3.159(c)(1) defines reasonable 
efforts in obtaining records outside the custody of the 
federal government as "an initial request for the records, 
and, if the records are not received, at least one follow-up 
request."  VA must attempt to obtain these records.  

On remand, the RO should additionally obtain all updated VA 
treatment records.  At the November 2008 hearing the Veteran 
contended that her VA physical rehabilitation physician, Dr. 
Garcia, has also provided a positive nexus opinion for her 
service connection claims.  The record reflects that the 
Veteran receives treatment through the VA Medical Center in 
West Palm Beach, Florida.

A remand is also required in order to afford the Veteran a VA 
examination to determine the nature and etiology of her 
multiple joint disorder.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005). Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id. 

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).  Here, 
the Veteran has contended that she suffers from a multiple 
joint disorder that is related to her service-connected 
disabilities.  A VA treatment record of November 2007 
contains a diagnosis of fibromyalgia which affects her 
joints.  A VA examination was conducted in January 2007 but 
the examiner provided no nexus opinion regarding this 
disability.  Such an opinion must be obtained before the 
claim can be adjudicated.

In addition, at the November 2008 hearing the Veteran 
specifically contended that her service-connected bilateral 
ankle and knee disabilities have increased in severity since 
the last VA examination.  She contended it has become 
increasingly difficult to stand or walk, that she has to sit 
and rest often, and that she can no longer cook in her 
kitchen due to these disabilities.  She also contended that 
the disabilities were exacerbated by a fall that took place 
in December 2007.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when a Veteran alleges 
that his service-connected disability has worsened since he 
was previously examined, a new examination may be required to 
evaluate the current degree of impairment. See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper 
notice of the information or evidence 
needed to establish an increased rating 
claim pursuant to Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) as follows:
(i). notify the Veteran that she 
must provide, or 
        ask VA to obtain, medical or lay evidence 
        demonstrating a worsening or increase in 
severity of the 
        disability and the effect that worsening 
has on her 
        employment
        (ii). provide the Veteran with the 
rating criteria 
for DC 5271 
(iii).  notify the Veteran that 
should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes; and
(iv).  provide the Veteran with 
examples of the 
types of medical and lay evidence that 
the claimant may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  

2.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) it verify all 
periods of active duty, active duty for 
training, and inactive duty for training, 
and (2) forward any and all available 
service treatment records associated with 
such duty that are not already 
incorporated in the record.  If no 
additional service treatment records are 
located or if the dates and character of 
the Veteran's reserve service cannot be 
ascertained, a written statement to that 
effect should be requested for 
incorporation into the record.

3.  Contact the Veteran and request that 
she provide authorization forms necessary 
to allow the RO to obtain private 
treatment records from Dr. Jordan and Dr. 
Nelson, the private physicians she 
referred to at her November 2008 hearing.  
Thereafter, the RO should attempt to 
obtain any existing records.  Do not 
associate duplicate records with the 
file.

4.  Obtain and associate with the claims 
file all updated treatment records from 
the VAMC facility in West Palm Beach, 
Florida, to include the records of her 
physical rehabilitation physician, Dr. 
Garcia.  Do not associate duplicate 
records with the file.  Ask the Veteran 
if she has received treatment from any 
other VA facility and obtain and 
associate with the claims file any such 
records.

5.  Afford the Veteran a VA examination 
to ascertain the nature and etiology of 
her multiple joint disorder.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's current diagnosis had 
its onset during service or is in any 
other way causally related to her active 
service or any of her service connected 
disabilities, including the arthritic 
conditions of the ankles and knees.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

6.	Schedule the Veteran for a VA 
examination in order 
to determine the current severity of the 
following disabilities:
a.	right knee degenerative joint 
disease
b.	left knee degenerative joint 
disease
c.	right ankle tendonitis
d.	left ankle tendonitis
  
The examination report must include 
ranges of motion, with notations as to 
the degree of motion at which the Veteran 
experiences pain, if any. The examiner 
should identify and completely describe 
any other current symptomatology.  

The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes.  The pertinent rating 
criteria must be provided to the 
examiner, and the findings reported must 
be sufficiently complete to allow for 
rating under all alternate criteria.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The Veteran is hereby notified that it is her responsibility 
to report for the examination scheduled in connection with 
this REMAND and to cooperate in the development of his case. 
The consequences of failure to report for a VA examination 
without good cause may include denial of her claim. 38 C.F.R. 
§§ 3.158, 3.655 (2009).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the Veteran has been given adequate time to respond, 
readjudicate her claims.  If the claims remain denied, issue 
to the Veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




